18 F.2d 246 (1927)
ROWAN
v.
UNITED STATES.
No. 4969.
Circuit Court of Appeals, Ninth Circuit.
March 28, 1927.
Austin Lewis, of San Francisco, Cal. (Susan Brandeis, of New York City, and Jackson H. Ralston, of Palo Alto, Cal., of counsel), for appellant.
Roy C. Fox, U. S. Atty., and E. J. Farley, Asst. U. S. Atty., both of Spokane, Wash.
Before HUNT, RUDKIN, and DIETRICH, Circuit Judges.
HUNT, Circuit Judge.
James Rowan, formerly a subject of Great Britain, appeals from a decree canceling a certificate of naturalization issued in Massachusetts July 1, 1907. The complaint alleges that the certificate was fraudulently procured, in that Rowan falsely represented that he was attached to the principles of the Constitution and well disposed to the good order and happiness of the same, and that he was not opposed to organized government.
It is alleged that, subsequent to being naturalized, Rowan viciously attacked the government of the United States; that in 1917 he instigated strikes, which crippled the wooden shipbuilding program and the production of spruce lumber for airplanes to be used in carrying on the World War; that during 1917 he was one of the most active members of the Industrial Workers of the World; that he was opposed to conscription and set out to defeat it; that he advocated sabotage; that in 1917 he received and distributed large quantities of propaganda issued by the I. W. W., including pamphlets advocating sabotage; that he was convicted in the federal court in the Northern district of Illinois of violation of sections 6, 19, and 37 of the Penal Code (Comp. St. §§ 10170, 10183, 10201), and of violations of section 4 of the Espionage Act of June 15, 1917 (40 Stat. 217 [Comp. St. § 10212d]) and was sentenced to imprisonment.
Prior to 1912 Rowan was a member of the Socialist party, and in February, 1912, he joined the labor organization, Industrial Workers of the World, and in 1917, while an official of one of the locals of such organization, took an active part in strikes in the Northwest by which the United States was *247 seriously interfered with in obtaining lumber for use in building ships and airplanes for carrying on the war. At that time his advice to the lumber workers was to abandon former methods of "fighting the boss and put into practice the methods and tactics long advocated by the I. W. W.; that is, to use the job strike," by remaining on the job, but doing all possible to hinder production and reduce profits. Among his many activities in 1917 were telegrams to the Governors of certain states and to other people, advising them that he had been instructed to inform them that, if certain men who had been arrested in several of the Northwestern states were not liberated, there would be a general strike of all agricultural and construction workers in the Northwest.
Upon his trial in Chicago in 1918 for violation of the Espionage Act, he explained that in 1917 the I. W. W. was opposed to war; that it was the belief of that organization that by the "socialization" of industry certain tremendous aggregations of capital would be impossible, and that wars would be impossible. He opposed registration for the draft, advising individual members of the I. W. W. to refuse to register. As an example of his attitude of mind in 1917, we quote from one of his letters: "* * * I meant, if they got too many I. W. W.'s, revolutionists, they might have a bolshevik problem in this country, such as the copper trust, the lumber trust, and other trusts. It would be all right for the common people, the working people. I meant trouble if the wobblies were compelled to serve their country in a military capacity; they might serve their country in a different way from what the big interests wanted them to serve it." Much more might be set out to show that during the time of the World War Rowan did not believe in the government of the United States as it was organized, and was not attached to the principles of the Constitution, and was not well disposed to the good order and happiness of the country.
But the question for decision is whether Rowan's acts and conduct in 1917, reprehensible as they were, are proof that in 1907, when he obtained his certificate of naturalization, he was not attached to the principles of the Constitution and well disposed to the good order and happiness of the country. His testimony in the present proceeding is that about the time of his naturalization he worked as a garment cutter and traveled until 1910, when he came West to seek work at his trade; that, not being successful, he went to work in the woods; that that was a year and a half before he became a member of the I. W W.; that when he took out his citizenship papers he had no knowledge of the principles of the I. W. W. as an organization; that when he was naturalized he had a feeling of full loyalty to the Constitution of the United States and the institutions of the government, as far as he understood them; that at that time he had no knowledge of conditions that existed in the lumber camps.
Among other things he testified: "I have a sincere affection for this country, and a desire to make it my home, and a desire to make my way in life in it. I have not had a change of heart in that respect since I became a citizen." He added that he believed that this country was the best in the world, but that at the same time he did not think it was perfect, and that it was the duty of every citizen to work to improve the country; that there were many wrongs existing in the United States; that he had no particular feeling of reverence for the flag, which was only a symbol, but that he looked behind it and had a feeling of respect for most of the institutions of the country; that he was concerned with the workers gaining economical power, and believed in the principles upon which the government was founded.
Counsel for the government point out that in the course of cross-examination Rowan denied that he had had a change of heart in regard to his loyalty to the nation, and argue that such statement, when considered with the proof that he was disloyal during the war, establishes the fact that at the time of his admission to citizenship he was not a believer in organized government and attached to the principles of the Constitution.
The context, however, discloses that appellant did not mean to assert a disbelief in the institutions of the country, or that he was opposed to organized government, but was really reaffirming his former statement that when he became a citizen he was attached to the country and the principles of the government, and was loyal to it and them at the present time. The situation is clarified by a quotation from his testimony immediately following the denial of a change of heart: "I did not feel exactly the same when I was admitted to citizenship as I did in 1917. The fact is, along about 1917 I was more familiar with conditions in the country than I was in 1907; but at the same time, while I realized that there were many things in this country that ought to be righted, still I believed in the country. I like the country and believe in the principles on which it is founded."
*248 The situation may be summed up in this way: There is no possible suggestion that during the first five years after Rowan was naturalized he did any act or spoke any word tending in any way to show lack of full allegiance to the Constitution or to organized government. It happened that after five years he joined the labor organization that advocated mass unionism, based upon the principle that "the working class and the employing class have nothing in common." He continued to be a member of that organization, but aside from that fact there is nothing in the record to show that prior to 1917 he committed any act of disloyalty, or was in any way opposed to the government of the United States. To say that one who was not a member of such an organization in 1907, by merely joining the organization in 1912 and remaining a member through 1917, must in 1907 have been opposed to organized government, or been lacking in allegiance, is far too conjectural. Nor do we think that the proven fact that 10 years after 1907 Rowan was guilty of violation of the Espionage Act is logically probative of his state of mind in 1907.
The judgment is reversed.